Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
	Applicant's amendment dated 05/16/2022 in which claim 49 was amended, claims 1-42 and 50-51 were cancelled, and claims 60-63 were added has been entered of record. Currently, claims 43-49 and 52-63 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 43-47, 57, 58, 60 and 61 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gruning Von Schwerin (U.S. Patent Publication 2006/0139989).

Claim 43. A memory system comprising: a plurality of memory cells individually configured to have a plurality of different memory states (plurality of cells, Gruning Fig 2), wherein the memory cells individually comprise a memory element between a first electrode (electrode on PL of left transistor of top left memory cell Fig 2) and a second electrode (CC of left transistor of top left memory cell Fig 2), and wherein the first electrodes of the memory cells are electrically coupled with one another (first electrodes at PL are electrically coupled with one another); a plurality of bitlines (BLs Fig 2); and access circuitry (comprising Ts coupled to the Rs in the memory cells Fig 2) configured to selectively couple the bitlines (BLs) with the second electrodes of respective ones of the memory cells (Ts couple BLs as seen in memory cell Fig 2) and to selectively couple the bitlines (BLs) with the first electrodes of the memory cells (BLs are selectively coupled with the first electrodes using transistors T through resistors R Fig 2).

Claim 44. The memory system of claim 43 wherein the access circuitry comprises a plurality of first switching devices (comprising Ts on left of pair of cells Fig 2) coupled between respective ones of the bitlines (BLs) and the first electrodes (R electrodes on PL side) and a plurality of second switching devices (Ts on right of pair of cells Fig 2) coupled between respective ones of the bitlines and the second electrodes (coupled between BLs and CCs of Rs memory cells Fig 2).

Claim 45. The memory system of claim 43 wherein one of the bitlines (top BL) provides a program signal to a respective one of the memory cells (left cell) to change the memory state of the one memory cell (left cell) while the bitlines which are immediately adjacent to the one bitline are coupled with the first electrodes (adjacent BL coupled with the first electrodes through Ts as seen in Fig 2).

Claim 46. The memory system of claim 43 further comprising a common conductor coupled with the first electrodes of the memory cells (PL is common conductor coupled with the first electrodes of the memory cells as seen in Fig 2).

Claim 47. The memory system of claim 43 further comprising driver circuitry (circuitry coupled to BL) configured to generate and apply a plurality of different program signals to one of the bitlines (top BL) to change the programming of one of the memory cells (left cell) which is coupled with the one bitline (top BL) from a first memory state to a second memory state (from a logic 0 to a logic 1).

Claim 57. The memory system of claim 43 wherein the first electrodes of the memory cells are permanently electrically coupled with one another (the first electrodes of the memory cells are permanently electrically coupled with one another as seen in Fig 2).

Claim 58. The memory system of claim 43 wherein the memory cells are individually configured to (configured to is functional language) have a plurality of different electrical resistances corresponding to the different memory states of the individual memory cell (the memory cells are individually configured to have high and low electrical resistances corresponding to logic 1s and 0s).

Claim 60. The memory system of claim 43 wherein the memory element of an individual memory cell (comprising R Gruning Fig 2) is directly electrically coupled with the first and second electrodes of the individual memory cell (electrodes below and above R respectively).

Claim 61. The memory system of claim 43 wherein the memory element of an individual memory cell (comprising R Gruning Fig 2) contacts the first and second electrodes of the individual memory cell (electrodes below and above R respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 48, 49, 52-56, 59, 62 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gruning Von Schwerin (U.S. Patent Publication 2006/0139989), in view of Roehr (U.S. Patent Publication 2007/0058417).

Claim 48. Gruning discloses the memory system of claim 43 but does not disclose further comprising sense circuitry coupled with the bitlines, and wherein the sense circuitry is configured to use only a signal conducted via another of the bitlines to indicate the memory state of another of the memory cells which is coupled with the another bitline.
Roehr discloses sense amp 30 Fig 3 configured to use only a signal conducted via another of the bitlines to indicate the memory state of another of the memory cells which is coupled with the another bitline by using select transistors 24-27 Fig 3 for the purpose of reading the BLs.
Since Gruning and Roehr are both from the same field of endeavor (CBRAM), the purpose disclosed by Roehr would have been recognized in the pertinent art of Gruning.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the sensing circuit taught by Roehr with the memory taught by Gruning for the purposes of reading the BLs.

Claim 49. Gruning discloses a memory system comprising: a plurality of memory cells individually configured to be programmed to different memory states (plurality of Cells, Gruning Fig 2); a common conductor coupled with the memory cells (PL); a plurality of electrodes coupled with the memory cells at locations of the memory cells which are opposite to the common conductor (CCs); a plurality of bitlines (BLs); but does not disclose sense circuitry coupled with the bitlines, and wherein the sense circuitry is configured to use only a signal conducted via one of the bitlines to indicate the memory state of one of the memory cells which is coupled with the one bitline.
Roehr discloses sense amp 30 Fig 3 configured to use only a signal conducted via one of the bitlines to indicate the memory state of one of the memory cells which is coupled with the one bitline by using select transistors 24-27 Fig 3 for the purpose of reading the BLs.
Since Gruning and Roehr are both from the same field of endeavor (CBRAM), the purpose disclosed by Roehr would have been recognized in the pertinent art of Gruning.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the sensing circuit taught by Roehr with the memory taught by Gruning for the purposes of reading the BLs.

Claim 52. The memory system of claim 49 further comprising a plurality of switching devices individually configured to selectively couple a respective one of the bitlines with the common conductor (24-27 Roehr Fig 3).

Claim 53. The memory system of claim 49 wherein the memory cells are individually configured to have a plurality of different electrical resistances corresponding to the different memory states of the individual memory cell (resistances corresponding to logic 0 and logic 1).

Claim 54. The memory system of claim 49 wherein the access circuitry comprises a plurality of first switching devices (comprising left Ts of memory cell pairs Gruning Fig 2) coupled between respective ones of the bitlines (BLs) and the electrodes (CCs), and a plurality of second switching devices (comprising right Ts of memory cell piar Fig 2) coupled between respective ones of the bitlines (BLs) and the common conductor (PL).

Claim 55. The memory system of claim 49 wherein one of the bitlines (top BL Gruning Fig 2) provides a program signal to a respective one of the memory cells (left cell) to change the memory state of the one memory cell while the bitlines which are immediately adjacent to the one bitline are coupled with the common conductor (Adjacent BLs couple with PL as seen in Fig 2).

Claim 56. The memory system of claim 49 further comprising driver circuitry (circuitry coupled to BL) configured to generate and apply a plurality of different program signals to one of the bitlines (Top BL) to change the programming of one of the memory cells (left cell) which is coupled with the one bitline (top BL) from a first memory state to a second memory state (from a logic 0 to a logic 1).

Claim 59. The memory system of claim 49 wherein the common conductor is permanently electrically coupled with the memory cells (PL is permanently electrically coupled with the memory cells as seen in Gruning Fig 2).

Claim 62. The memory system of claim 49 wherein each of the memory cells comprises a memory element (comprising R Gruning Fig 2) configured to (configured to is functional language) have the different memory states (logic 0 and 1), and the memory element of an individual memory cell is directly electrically coupled with the first electrode of the individual memory cell (electrode at bottom of resistor R) and the common conductor (PL).

Claim 63. The memory system of claim 49 wherein each of the memory cells comprises a memory element (comprising R Gruning Fig 2) configured to (configured to is functional language) have the different memory states (logic 0 and 1), and the memory element of an individual memory cell contacts the first electrode (electrode at bottom of resistor R) of the individual memory cell and the common conductor (PL).

Response to Arguments

Applicant's arguments with respect to claims filed 05/15/2022 have been considered but are moot in view of the new ground(s) of rejection.
Independent claim 43 is addressed in the 102 rejection above.
Newly amended independent claim 49 is addressed in the rejection above.
Newly added claims 60-63 are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571 )270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON LAPPAS/Primary Examiner, Art Unit 2827